Citation Nr: 1733988	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-operative urinary dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left leg disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for right arm skin disorder, claimed as cellulitis, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a left arm disorder, to include as secondary to a service-connected disability.

7.  Entitlement to a rating in excess of 30 percent for RSD of the right lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for post-operative degenerative disc disease L4-5 (back disorder).

9.  Entitlement to a total rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As Veteran asserts that her service-connected RSD prevents her from working, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for RSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2016, the Board reopened the issue of entitlement to service connection for a back disorder and remanded the case for further development.

In December 2016, the RO issued a rating decision granting service connection for (i) degenerative disc disease L4-5, post-operative, and assigned an initial 10 percent disability rating effective April 5, 2006, and (ii) a residual scar, status post back surgery, and assigned an initial noncompensable disability rating effective April 5, 2006.  In July 2017, the Veteran appealed the initially assigned disability rating for her degenerative disc disease L4-5, post-operative and asserted that the condition causes radiculopathy and depression.  The issue of entitlement to an initial increased rating for degenerative disc disease L4-5, post-operative is before the Board.   The issue of entitlement to a separate rating for radiculopathy is also before the Board as it is part and parcel to the back disorder on appeal; however, the claim of entitlement to service connection for depression must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues have been recharacterized to reflect the Veteran's assertion that her disorders are be due to her service-connected back disorder as well as her RSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than entitlement to service connection for disabilities of the left leg, right foot, and right ankle are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left and right lower extremity radiculopathy is associated with her service-connected back disorder.

2.  Aside from radiculopathy and RSD, current disabilities of the left leg, right foot, and right ankle have not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity radiculopathy as secondary to the service-connected back disorder are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for right lower extremity radiculopathy as secondary to the service-connected back disorder are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a disability of the left leg, right foot, or right ankle other than the service-connected radiculopathy and RSD, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the left leg, right foot, and right ankle.  She asserts that pain, swelling, and numbness in the lower extremities is related to service or a service connection disability.  Her former attorney representative asserted that her current symptoms are residuals of in-service injuries, namely a right foot fracture and right foot sprain.  See, e.g., Brief (November 18, 2015).

Initially, the Board finds that the Veteran and her former attorney representative are competent to report symptoms such as pain, swelling, and numbness, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, with respect to their contentions regarding the diagnosis and etiology of the underlying pathology causing the current symptoms the Board finds that these are not simple medical conditions the Veteran or her former representative are competent to diagnose as such fall outside the realm of common knowledge of a lay person.  In this regard, these diagnoses involve internal muscle, joint, and nerve processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); see also Kern v. Brown, 4 Vet. App. 350, 353 (1993) (regarding an attorney's ability to render a competent medical opinion).  An opinion as to etiology of the Veteran's current symptoms is equally complex, particularly as she suffers from comorbid service-connected and nonservice-connected disorders.  Accordingly, neither the Veteran nor her former attorney representative are competent to diagnose the current disabilities of the left foot, right foot, or right ankle or offer an opinion as to their etiology and their opinions in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence pertaining to the nature and etiology of the Veteran's pain, numbness, and swelling of the bilateral lower extremities consists of the medical evidence of record.

In July 2015 and August 2016, VA examiners concluded that the Veteran does not have current disabilities of the lower extremities.

The Board notes that while the examiners outlined the Veteran's medical history and conducted detailed physical examinations, they failed to address medical evidence records showing radiculopathy of the bilateral lower extremities.  Specifically, private treatment providers assessed left lower extremity radiculopathy in June 2008 and an October 2010 VA spine examination report shows sensory impairment in the left lower extremity, which the examiner attributed to sciatic nerve impairment associated with the Veteran's service-connected back disorder.  Additionally, an August 2016 VA spine examination shows right lower extremity radiculopathy due to sciatic nerve impairment associated with the Veteran's service-connected back disorder.

When viewed as a whole, the Board finds that the medical evidence contains sufficient evidence of current left and right lower extremity radiculopathy associated with the service-connected back disorder.  The Board further finds that there is no competent evidence of an additional disability or disabilities of the left leg, right foot, or right ankle.  See VA examinations (July 2015 and August 2016)(finding that the Veteran does not have current disabilities of the left leg, right foot, or right ankle).  Accordingly, the preponderance of the evidence is against the claims for service connection for a disability of the left leg, right foot, or right ankle other than radiculopathy or RSD; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for left lower extremity radiculopathy is granted.

Service connection for right lower extremity radiculopathy is granted.

Service connection for a disability of the left leg, right foot, or right ankle other than radiculopathy or RSD, is denied.


REMAND

Urinary Dysfunction

The Veteran seeks service connection for urinary dysfunction, which she contends had its onset in service and/or is secondary to her service-connected back disorder.  See, e.g., Brief (November 21, 2015).  Medical records show that while the Veteran denied a history of frequent or painful urination on separation from service in December 1992, she has been treated for urinary dysfunction since 1995.  See VA treatment records (November 17, 1995; June 6, 1998; January 27, 2003; December 1, 2005).

On VA examination in August 2016, the Veteran reported urinary dysfunction following surgeries for her service-connected back disorder in January 1996, 2008, and April 2016.  The examiner, however, found that the Veteran does not have a current urinary disorder as the reported urinary dysfunction has resolved.  The examiner further opined that the Veteran's acute urinary dysfunction was not related to the Veteran's service-connected RSD.

The Board finds that a medical opinion is needed to address whether the Veteran's history of urinary dysfunction is related to her service-connected back disorder.

Right Arm Skin Disorder

The Veteran seeks service connection for right arm skin disorder, claimed as cellulitis, which she contends had its onset in service and/or is secondary to her service-connected back disorder.  Service treatment records show a history of right arm cellulitis.  See, e.g., Service treatment records (STR) (February 22, 1991).

In August 2016, a VA examiner noted that the Veteran suffered a skin infection following April 2016 surgery for her service-connected back disorder, and that the infection required antibiotics and debridement.  However, the examiner concluded that the Veteran has never had a skin disorder.

The Board finds that the VA examiner's opinion regarding the presence and history of a skin disorder is inconsistent.  Additionally, the Board finds that a medical opinion is needed to address whether the Veteran's April 2016 skin disorder is related to her service-connected back disorder.

Left Arm Disorder

The Veteran seeks service connection for a left arm disability, which she contends had its onset in service and/or is secondary to her service-connected back disorder.

Medical records show that while the Veteran denied a history of trick shoulder on separation from service in December 1992, she reported a history of radiculopathy of the upper extremities in August 2004.  See Private treatment record (PTR) (August 6, 2004).  The Board ascribes heightened credibility to statements made to clinicians for the purpose of treatment, particularly, where, as here, the statement was made several years prior submitting a claim for benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702   (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran has been treated for additional shoulder problems since 2007.  See, e.g., PTR (November 13, 2007) (showing that the Veteran reported left shoulder pain since motor vehicle accident on June 19, 2007, and noting a small rotator cuff tear).  In 2008, a physician noted that the Veteran was treated for chronic left shoulder pain related, in part, to her service-connected RSD.  See PTR (July 9, 2008).  In August 2016, a VA examiner diagnosed status post rotator cuff tear and opined that it was not related to the Veteran's service-connected RSD.

The Board finds that the VA examiner's opinion is deficient to the extent that it fails to address the nature and etiology of the Veteran's history of upper extremity radiculopathy and the July 9, 2008, private treatment record suggesting that the Veteran's service-connected RSD caused her current shoulder pain.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  Accordingly, the Board finds that further medical development is needed to address the potentially favorable July 9, 2008, treatment record and to clarify whether the Veteran has had upper extremity radiculopathy during the pendency of the appeal, and, if so, whether such is related to her service-connected back disorder.

RSD, Right Lower Extremity

The Veteran seeks a rating in excess of 30 percent for RSD of the right lower extremity.  On VA nerve examination in August 2016, she reported symptoms of numbness and tingling in the right lower extremity and the examiner noted moderate incomplete paralysis of the right lower extremity.  However, on VA foot examination in August 2016, the examiner noted that physical examination of the right lower extremity was normal and questioned whether the Veteran's "diagnosis of RSD is an erroneous diagnosis."  The examiner concluded that medical literature indicates that the Veteran's symptoms are not consistent with RSD according to her medical history, reported symptoms, and diagnostic test results.

The Board seeks further medical development to clarify whether she has a current diagnosis of RSD, and, if so, the specific nature and severity of her symptoms.

Back Disorder

The Veteran seeks entitlement to an initial rating in excess of 10 percent for her back disorder.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Throughout the appellate period, the Veteran has undergone several VA spine examinations, none of which included joint testing for pain on passive motion or weight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination of the spine.  Reexamination of the Veteran's back disorder is also necessary as she recently underwent spinal surgery in May 2017.  See Statement (July 13, 2017).

TDIU

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with her increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding records.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service ankle, leg or foot symptoms as well as the impact of her service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  With respect to the Veteran's urinary dysfunction claim, forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the claims file, the clinician is to address each of the following:

(A)  The clinician should identify any urinary dysfunction the Veteran has had since July 2009.

(B)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed urinary dysfunction is related to service.

(C)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed urinary dysfunction is caused or aggravated by the Veteran's service-connected back disorder.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering these questions, the clinician should address the Veteran's assertions and medical records identified in the paragraphs above.  The clinician's report must include a complete rationale for all opinions expressed.

4.  With respect to the Veteran's right arm skin disorder claim, forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the claims file, the clinician is to address each of the following:

Based on this review, the examiner is to address each of the following:

(A)  The examiner should identify any skin disorder the Veteran has had since July 2009.  The examiner is to specifically address the Veteran's post-back surgery skin infection in April 2016.

(B)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed skin disorder is related to service.

(C)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed skin disorder is caused or aggravated by the Veteran's service-connected back disorder, to include any required surgical treatment.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering these questions, the clinician should address the Veteran's assertions and medical records identified in the paragraphs above.  The clinician's report must include a complete rationale for all opinions expressed.

5.  With respect to the Veteran's left arm disorder claim, forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the claims file, the clinician is to address each of the following:

(A)  The clinician should identify any left arm disorder the Veteran has had since July 2009, to include radiculopathy of the upper extremities.  The examiner is to specifically address the private treatment record dated August 6, 2004, which shows a history of radiculopathy of the upper extremities.

(B)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed left arm disorder is related to service.

(C)  The clinician is to opine as to whether it is at least as likely as not that any currently diagnosed left arm disorder is caused or aggravated by the Veteran's service-connected back disorder or RSD.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering these questions, the clinician is to address the July 9, 2008, private treatment record attributing the Veteran's left arm pain to her service-connected RSD.  The examiner's report must include a complete rationale for all opinions expressed.

6.  With respect to the Veteran's RSD of the right lower extremity claim, schedule the Veteran for an examination by an appropriate medical professional.
 
The examiner is to review the Veteran's claims file and address the following:

(A)  Clarify whether the Veteran has a current diagnosis of RSD of the right lower extremity.

(B)  Specify the nature and severity of any symptoms of RSD as well as their resulting functional impairment.

In answering these questions, the examiner is to address (i) the August 2016 VA examiner's opinion that the Veteran does not have a current diagnosis of RSD as well as (ii) the Veteran's January 12, 2017, report of characteristic RSD attacks 10 to 14 times daily.  The examiner's report must include a complete rationale for all opinions expressed.

7.  With respect to the Veteran's back disorder claim, schedule the Veteran for an examination by an appropriate medical professional.

The examiner is to review the Veteran's claims file and address the current severity of her back disorder.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also to identify and describe any neurological abnormalities associated with the Veteran's service-connected back disorder.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


